                                                                           Case 2:19-cv-00115-RFB-EJY Document 122 Filed 01/13/20 Page 1 of 4



                                                                       1   ALVERSON TAYLOR & SANDERS
                                                                           KURT R. BONDS, ESQ.
                                                                       2   Nevada Bar No. 6228
                                                                       3   ADAM R. KNECHT, ESQ.
                                                                           Nevada Bar No. 13166
                                                                       4   6605 Grand Montecito Parkway
                                                                           Suite 200
                                                                       5   Las Vegas, NV 89149
                                                                       6   (702) 384-7000
                                                                           efile@alversontaylor.com
                                                                       7   Attorneys for Energy Group
                                                                           Consultants, Inc.
                                                                       8
                                                                                                      UNITED STATES DISTRICT COURT
                                                                       9
                                                                                                           DISTRICT OF NEVADA
                                                                      10
                                                                           ANDREW PERRONG and JAMES EVERETT                       CASE NO.: 2:19-cv-00115-RFB-EJY
                                                                      11   SHELTON, individually and on behalf of all others
                                                                           similarly situated,
                                                                      12
ALVERSON TAYLOR & SANDERS




                                                                                                                                  SUPPLEMENTAL DECLARATION
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13          Plaintiffs,                                     OF ADAM R. KNECHT, ESQ. IN
                                                                           v.                                                     SUPPORT OF ENERGY GROUP
                                                                      14   SPERIAN ENERGY CORP., a Nevada corporation,            CONSULTANTS, INC.’S
                                       LAS VEGAS, NV 89149




                                                                           ENERGY GROUP CONSULTANTS, INC., a Kansas               RESPONSE TO PLAINTIFFS’
                                          (702) 384-7000
                                            LAWYERS




                                                                      15   Corporation, and BAETYL GROUP LLC, a Texas             EMERGENCY MOTION FOR
                                                                      16   limited liability company,                             SANCTIONS DIRECTED TO
                                                                                                                                  DEFENDANT ENERGY GROUP
                                                                      17          Defendants                                      CONSULTANTS, INC.

                                                                      18   TOMORROW ENERGY CORP fka SPERIAN
                                                                      19   ENERGY CORP, a Nevada corporation,

                                                                      20          Cross-Claimant and Third-Party
                                                                                  Plaintiff,
                                                                      21   v.
                                                                      22
                                                                           BAETYL GROUP LLC, a Texas limited liability
                                                                      23   company,

                                                                      24          Cross-Defendant, and
                                                                      25
                                                                           KEVIN SANGUDI, an individual,
                                                                      26
                                                                                  Third-Party Defendant.
                                                                      27
                                                                           Related cross-complaints and third-party complaints.
                                                                      28
                                                                                                                          1                       KB/26465
                                                                           Case 2:19-cv-00115-RFB-EJY Document 122 Filed 01/13/20 Page 2 of 4



                                                                       1     SUPPLEMENTAL DECLARATION OF ADAM R. KNECHT, ESQ. IN SUPPORT OF
                                                                                ENERGY GROUP CONSULTANTS, INC.’S RESPONSE TO PLAINTIFFS’
                                                                       2     EMERGENCY MOTION FOR SANCTIONS DIRECTED TO DEFENDANT ENERGY
                                                                       3                       GROUP CONSULTANTS, INC.

                                                                       4   State of Nevada        )
                                                                                                  ) ss:
                                                                       5   County of Clark        )
                                                                       6         ADAM R. KNECHT, ESQ. being first duly sworn, deposes and says:
                                                                       7          1.      I am an attorney at law with the law firm of Alverson Taylor & Sanders, and counsel
                                                                       8   for ENERGY GROUP CONSULTANTS, INC. (“EGC”), in the above-captioned matter. I am
                                                                       9   licensed to practice law before all courts of the State of Nevada.
                                                                      10          2.      On January 9, 2020, Plaintiff’s Motion for Sanctions Against Energy Group
                                                                      11   Consultants came on for hearing before the Honorable Magistrate Judge Elayna J. Youchah.
                                                                      12          3.      Therein, the Court ordered that I prepare a supplemental declaration with respect to
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13   the following questions on or before Monday, January 13, 2020 at 12:00 PST:
                                                                      14                  a.      Whether there had ever been a contractual relationship between Team
                                       LAS VEGAS, NV 89149
                                          (702) 384-7000
                                            LAWYERS




                                                                      15                          Integrity and EGC.
                                                                      16                  b.      If so, when did the contractual relationship between Team Integrity and EGC
                                                                      17                          commence.
                                                                      18                  c.      A narrative regarding the steps EGC took to ensure that Team Integrity saved
                                                                      19                          and protected all data and information relative to Plaintiff’s allegations and
                                                                      20                          the Sperian campaign.
                                                                      21          4.      The following is my supplemental declaration relative to the Court’s order:
                                                                      22                  a.      Team Integrity and EGC entered into a contractual relationship approximately
                                                                      23                          four years ago.
                                                                      24                  b.      Upon information and belief, no formal contract was ever executed, however,
                                                                      25                          Team Integrity, operating as an independent contractor, provided call center
                                                                      26                          services to EGC.
                                                                      27

                                                                      28
                                                                                                                            2                              KB/26465
                                                                           Case 2:19-cv-00115-RFB-EJY Document 122 Filed 01/13/20 Page 3 of 4



                                                                       1
                                                                                       c.    After receiving notice of the lawsuit against Sperian, on or about February 12,
                                                                       2
                                                                                             2019, EGC informed Team Integrity to save, preserve, and provide EGC with
                                                                       3
                                                                                             all data from the Sperian campaign.
                                                                       4
                                                                                       d.    Team Integrity provided EGC with a file folder that Team Integrity alleged
                                                                       5
                                                                                             contained any and all Sperian related data, emails, and email attachments.
                                                                       6
                                                                                             Team Integrity also provided EGC with a file folder that Team Integrity
                                                                       7
                                                                                             alleged contained all G-Energy related data, emails, and email attachments.
                                                                       8
                                                                                       e.    Team Integrity appears to have fully cooperated with EGC’s requests for
                                                                       9
                                                                                             information relating to Plaintiff’s allegations, the Sperian contract, as well as
                                                                      10
                                                                                             Plaintiff’s discovery requests, to the extent the information was available to
                                                                      11
                                                                                             Team Integrity.
                                                                      12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                                       f.    EGC provided both file folders to its prior counsel; it is my belief that all the
                                                                      13
                                                                                             information provided to EGC and then to EGC’s attorneys has been produced
                                                                      14
                                       LAS VEGAS, NV 89149




                                                                                             or otherwise objected to on the basis of privilege.
                                          (702) 384-7000
                                            LAWYERS




                                                                      15
                                                                                       g.    I am currently reviewing the contents of the file folders and checking them
                                                                      16
                                                                                             with what has been produced already.
                                                                      17
                                                                                       h.    On Monday, January 13, 2020, I spoke with Tyde Bonaparte for the first time.
                                                                      18
                                                                                             I informed him of the subpoenas that were served on him and others at Team
                                                                      19
                                                                                             Integrity. Mr. Bonaparte stated that anything Team Integrity had that would
                                                                      20
                                                                                             be responsive to the subpoenas was provided to EGC previously. I informed
                                                                      21
                                                                                             Mr. Bonaparte of the Court’s order that Team Integrity provide a full
                                                                      22
                                                                                             response to Plaintiff’s subpoenas by Friday, January 17, 2020. I further
                                                                      23
                                                                                             discussed the court’s order allowing the inspection of his and John Williams’
                                                                      24
                                                                                             workstation/laptop. Again, he stated there was nothing more he could
                                                                      25
                                                                                             provide as everything had been previously provided to EGC. He could not
                                                                      26
                                                                                             confirm with me whether his or John Williams’ workstation would be
                                                                      27
                                                                                             available for the January 14, 2020 inspection at EGC. I informed his that it
                                                                      28
                                                                                             was ordered by the Court.
                                                                                                                      3                                 KB/26465
                                                                           Case 2:19-cv-00115-RFB-EJY Document 122 Filed 01/13/20 Page 4 of 4



                                                                       1
                                                                                       i.    Mr. Bonaparte did state that he confirmed that Team Integrity’s dialer did not
                                                                       2
                                                                                             make the call to Mr. Perrong, because Team Integrity’s dialer could not call a
                                                                       3
                                                                                             number on the Do Not Contact list.
                                                                       4
                                                                                       j.    Mr. Bonaparte stated that G-Energy made the call to the number identified as
                                                                       5
                                                                                             Mr. Perrong’s number and that that information has been provided as well.
                                                                       6

                                                                       7

                                                                       8
                                                                                                                                   ___________________________
                                                                       9
                                                                                                                                   ADAM R. KNECHT, ESQ.
                                                                      10

                                                                      11

                                                                      12
ALVERSON TAYLOR & SANDERS
                            6605 GRAND MONTECITO PARKWAY, SUITE 200




                                                                      13

                                                                      14
                                       LAS VEGAS, NV 89149
                                          (702) 384-7000
                                            LAWYERS




                                                                      15

                                                                      16

                                                                      17

                                                                      18
                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28
                                                                                                                       4                              KB/26465
